Citation Nr: 0725882	
Decision Date: 08/20/07    Archive Date: 08/29/07	

DOCKET NO.  05-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder beyond anxiety neurosis, including post-traumatic 
stress disorder (PTSD), a paranoid personality disorder and 
an intermittent explosive disorder. 

2.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from September 1968 to July 
1970 and from October 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Unappealed rating decisions dated in April 1990, May 1995 
and October 1997 denied service connection for psychiatric 
disorders beyond the service-connected anxiety neurosis, 
including PTSD.  

2.  The evidence receive subsequent to the October 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.

3.  The veteran's anxiety and neurosis is not productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and normal 
conversation).  


CONCLUSIONS OF LAW

1.  The RO's April 1990, May 1995 and October 1997 rating 
decisions, which denied entitlement to service connection for 
a psychiatric disorder beyond the service-connected anxiety 
neurosis, are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

2.  The evidence received after the most recent October 1997 
rating decision is not new and material, and the claim for 
service connection for a psychiatric disorder beyond the 
service-connected anxiety neurosis is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
for anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.30, Diagnostic Code 9400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2002 and May 2003.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should either of the benefits sought on appeal be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) since this 
decision affirms the RO's decisions, the veteran is not 
prejudiced by the failure to provide him with that further 
information.  

The Board also notes that the notice provided to the veteran 
in connection with his claim for service connection based on 
the submission of new and material evidence was provided to 
the veteran prior to the decision of the United States Court 
of Appeals for Veterans Claims (Court) in the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That case held that there 
were additional, expanded notice requirements in the context 
of claims for service connection based on the submission of 
new and material evidence.  However, in this case the Board 
has reviewed the June 2002 letter and finds that it comports 
with the notice requirements set forth in Kent.  Therefore, 
the Board finds that the VA's duty to notify obligation has 
been satisfied.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) as 
indicated under the facts and circumstances in this case.  In 
this regard, the record reflects that the veteran is 
incarcerated and that the only available medical records are 
those from the correctional center.  Those records have been 
obtained.  In addition, the RO attempted to schedule the 
veteran for a VA examination to assess the severity of his 
service-connected anxiety neurosis, but corrections officials 
prevented the veteran from leaving their facility to attend 
those examinations.  As such, there appears to be no 
additional medical evidence that can be obtained, and the 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his appeal.  The veteran 
and his representative have also not argued that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board will proceed to the merits of the 
veteran's appeal.

Claim to Reopen

The veteran essentially contends that he has a psychiatric 
disorder beyond his currently service-connected anxiety 
neurosis that is related to service.  Service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or diseased 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for certain chronic diseases, such as a 
psychosis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
inservice stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

As will be explained more fully below, the RO has previously 
considered and denied claims for service connection for a 
psychiatric disorder beyond the anxiety neurosis.  More 
specifically, a rating decision dated in April 1990 denied 
service connection for post-traumatic stress disorder (PTSD).  
A rating decision dated in May 1995 again denied service 
connection for PTSD, but also denied service connection for 
an impulse control disorder, paranoid schizophrenia and for a 
manic depressive disorder.  Most recently, a rating decision 
dated in October 1997 continued the denial for PTSD, an 
impulse control disorder and for a manic depressive disorder.  
The veteran was notified of those decisions and of his 
appellate rights, but did not appeal those denials.

The veteran subsequently requested that his claim for service 
connection for a psychiatric disorder be reopened.  As 
general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to 
a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  When a claimant seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

The April 1990 rating decision which initially considered and 
denied the veteran's claim for service connection for PTSD 
did so on the basis that the recent VA psychiatric 
examination did not contain a diagnosis of PTSD.  The May 
1995 rating decision which next considered the veteran's 
claim for service connection for a psychiatric disorder 
denied service connection for PTSD on the basis that there 
was no evidence to corroborate the veteran's history of a 
stressful event to support a diagnosis of PTSD.  The RO also 
denied service connection for an impulse control disorder, 
paranoid schizophrenia and for a manic depressive disorder on 
the basis that service medical records did not show 
complaints or treatment for any of those disorders and that 
paranoid schizophrenia and a manic depressive disorder were 
not manifested to a compensable degree within one year of 
separation from service.  The October 1997 rating decision 
denied service connection for PTSD on the basis that the 
available evidence did not establish that a stressful event 
had occurred to support a diagnosis of PTSD and that new and 
material evidence had not been submitted to reopen claims for 
service connection for an impulse control disorder and for a 
manic depressive disorder.

The evidence associated with the claims file subsequent to 
the October 1997 rating decision consists of statements from 
the veteran and medical records from his correctional 
facility.  However, while this evidence may be new, in that 
it was not previously physically of record at the time of the 
earlier adjudications, it is not material to the veteran's 
claim.  While these records do show that the veteran was 
receiving psychiatric treatment while incarcerated, those 
records do not contain any opinion or suggestion that any 
currently diagnosed psychiatric disorder is in any way 
related to service or to his already service connected 
anxiety neurosis.  With respect to the previously denied 
claim for service connection for PTSD, there is no evidence 
in either the veteran's statements or the medical records to 
substantiate that the veteran was exposed to a stressful 
event during service which would support a diagnosis of PTSD.  
These records merely document ongoing psychiatric treatment 
and in no way relate any current disorder to service.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992) (observing that evidence 
of the appellant's current condition is generally not 
relevant to the issue of service connection, absent some 
competent linkage to military service).  

Therefore, the Board finds that the additional evidence 
associated with the claims file subsequent to the October 
1997 rating decision is not new and material.  As such, the 
claim for service connection for a psychiatric disorder 
beyond the already service-connected anxiety neurosis, is not 
reopened and remains denied.


Increased Evaluation Claim

The veteran essentially contends that the current evaluation 
assigned for his anxiety neurosis does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

By way of background, a rating decision dated in September 
1997 granted service connection for an anxiety neurosis.  
That rating decision assigned a 10 percent evaluation under 
Diagnostic Code 9400.  The 10 percent evaluation has remained 
in effect since that time.  

Under Diagnostic Code 9400, the currently assigned 10 percent 
evaluation contemplates occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  The next higher 30 percent 
evaluation is for assignment with evidence occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

The evidence for consideration consists primarily of medical 
records from the veteran's correctional facility.  However, 
after reviewing those records, the Board is of the opinion 
that the veteran does not more nearly meet the criteria for 
the next higher 30 percent evaluation.  

In this regard, while there are occasional references to a 
depressed mood and anxiety in those records in many of the 
records there is no indication of anxiety or depression.  For 
example, the record dated in January 2001 the veteran 
specifically denied any problems with depression.  Records 
dated in April 2001, June 2001, July 2001 and April 2002 all 
specifically note that the veteran had no emotional distress 
at the time.  Similarly, the medical evidence does not 
demonstrate that the veteran experiences panic attacks on a 
weekly or less often basis.  While a record dated in June 
2002 makes reference to increased anxiety and panic attacks, 
that record appears to be the only record that makes 
reference to panic attacks.  While the veteran appears to be 
on medication to assist with sleeping, he is described as 
stable on medication with no indication of any chronic sleep 
impairment, although a record dated in May 2001 noted that 
the veteran stated that his current medications were working 
well but that he still had some problems with sleeping due to 
noise on the ward.  Those records also do not describe any 
memory loss.

As noted above, the veteran was unable to report of a VA 
examination schedule for him in connection with this claim to 
assess the current severity of his service connected anxiety 
neurosis.  As such, the Board is limited in its review to the 
available medical evidence, which the Board observes contain 
limited clinical finding with which to assess the severity of 
his disability.

Given the lack of evidence which shows that the veteran meets 
the criteria for a 30 percent evaluation, the Board concludes 
that the currently assigned 10 percent evaluation accurately 
reflects the veteran's overall level of disability due to his 
service-connected anxiety neurosis.  In this regard, the 
Board would observe that those medical records do contain 
diagnoses other than anxiety neurosis, for example PTSD and a 
bipolar disorder, and at least some of the veteran's 
psychiatric symptomatology can reasonably be ascribed to 
those disorders as well.  In any event, without 
differentiating the symptomatology attributable to the 
variously diagnosed psychiatric disorders, the medical 
records do not demonstrate the criteria for the next higher 
evaluation.  Accordingly, an evaluation in excess of 
10 percent for the veteran's anxiety neurosis is not shown to 
be warranted.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder, 
beyond the service-connected anxiety neurosis, is not 
reopened and remains denied.  

An evaluation in excess of 10 percent for anxiety neurosis is 
denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


